UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-1938


MILTON LEWIS,

                Plaintiff - Appellant,

          v.

NORFOLK SOUTHERN RAILWAY COMPANY,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Aiken. Margaret B. Seymour, District Judge.
(1:07-cv-03231-MBS)


Submitted:   February 24, 2011            Decided:   February 28, 2011


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Milton Lewis, Appellant Pro Se. Christopher Mark Kelly, Daniel
Bowman White, GALLIVAN, WHITE & BOYD, PA, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Milton      Lewis   appeals    the   district   court’s     order

granting the Defendant’s motion for summary judgment and motion

in limine.     We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.         Lewis v. Norfolk S. Ry., Inc., No. 1:07-cv-

03231-MBS     (D.S.C.    July   16,   2010).     We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                   AFFIRMED




                                       2